    Case: 1:18-cv-00293-SNLJ Doc. #: 44 Filed: 01/06/21 Page: 1 of 1 PageID #: 450



                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI
                                         SOUTHEASTERN DIVISION

    GEORGE PROBY, JR.,                                        )
                                                              )
                  Plaintiff,                                  )
                                                              )
         V.                                                   )         No. l:18-CV-293 SNLJ
                                                              )
    CORlZON MEDICAL SERVICE, et al.,                          )
                                                              )
                  Defendants.                                 )

                                             MEMORANDUM ORDER

        This matter is before the Court upon notice from the Office of the Missouri Attorney

General. On January 5, 2021, the Court received notice indicating that the Missouri Attorney

General could not waive service on behalf of defendant J. Cofield because defendant Cofield was

not employed by the Missouri Department of Corrections. The letter states that defendant Cofield

is an employee of Corizon, Inc. As such, the Court will seek a waiver of service from Corizon,

Inc. on defendant Cofield's behalf. 1

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall issue process or cause process to issue

upon the complaint as to defendant J. Cofield in her individual capacity. Defendant Cofield should

be served according to the Court's waiver of service agreement the Court maintains with Corizon,

Inc.

        Dated this    c: --(   l.._   day of Tc,._,......_:_, 1        , 2021.




                                                              UNITED STA TES DISTRICT JUDGE




1
 Plaintiff alleged that defendant J. Cofield, in his individual capacity, denied his grievances relating to his
alleged lack of treatment by Corizon doctors for abdominal pain, anal warts and hemorrhoids.
